UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 27, 2010 Hibernia Homestead Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 000-53555 26-2833386 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 325 Carondelet Street, New Orleans, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (504) 522-3203 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders (a)An Annual Meeting of Shareholders of Hibernia Homestead Bancorp, Inc. (the “Company”) was held on May 27, 2010. (b)There were 1,063,534 shares of common stock of the Company eligible to be voted at the Annual Meeting and 791,986 shares represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Annual Meeting and the vote for each proposal were as follows: 1.Election of directors for a three-year term: FOR WITHHELD BROKER NON-VOTES Morrison C. Bethea, M.D. 25 Richard J. Brennan, Jr. Robert H. Saer 25 2.To ratify the appointment of LaPorte Sehrt Romig & Hand as the Company’s independent registered public accounting firm for the year ending December 31, 2010. FOR AGAINST ABSTAIN 25 -0- Each of the nominees was elected as director and the proposal to appoint the Company’s independent registered public accounting firm was adopted by the shareholders of the Company at the Annual Meeting. (c)Not applicable. Item 7.01 Regulation FD Disclosure On May 27, 2010, the Board of Directors of the Company approved the Company’s second share repurchase program to purchase up to 52,883 shares of the outstanding common stock of the Company (representing 5% of the outstanding shares) from time to time, in the open market or privately negotiated transactions, as and when deemed appropriate by management and in accordance with applicable securities laws.Such shares will be held as treasury stock to be available for general corporate purposes, including the use of such shares for future issuance pursuant to the Company's stock option plan. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HIBERNIA HOMESTEAD BANCORP, INC. Date: May 27, 2010 By: /s/ A. PeytonBush, III A. Peyton Bush, III President and Chief Executive Officer 3
